Citation Nr: 1026971	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right ankle for the period 
prior to October 20, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left ankle for the period prior 
to October 20, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran has testified before two Veterans Law Judges.  
Transcripts of both hearings are of record.

The  issue of a total rating based on unemployability due 
to service connected disability has been raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  However, this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period from August 1, 1994 to July 18, 2002, right 
ankle degenerative joint disease was manifested by pain and 
degenerative changes on X-ray.

2.  For the period from July 19, 2002 to October 19, 2008, right 
ankle degenerative joint disease was manifested by severe 
limitation of motion, pain, and instability.

3.  For the period from August 1, 1994 to July 18, 2002, left 
ankle degenerative joint disease was manifested by pain and 
degenerative changes on X-ray.

4.  For the period from July 19, 2002 to October 19, 2008, left 
ankle degenerative joint disease was manifested by severe 
limitation of motion, pain, and instability.


CONCLUSIONS OF LAW

1.  For the period from August 1, 1994 to July 18, 2002, the 
criteria for an evaluation in excess of 20 percent for right 
ankle degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 
5010, 5262, 5271 (2009).

2.  For the period from July 19, 2002 to October 19, 2008, the 
criteria for a 30 percent evaluation for degenerative joint 
disease of the right ankle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 
5010, 5262, 5271 (2009).

3.  For the period from August 1, 1994 to July 18, 2002, the 
criteria for an evaluation in excess of 20 percent for left ankle 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 5010, 
5262, 5271 (2009).

4.  For the period from July 19, 2002 to October 19, 2008, the 
criteria for a 30 percent evaluation for degenerative joint 
disease of the left ankle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 
5010, 5262, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

The Veteran's claim for increase was received in September 2002.  
A letter dated that month described the evidence necessary to 
establish a higher rating.  The Veteran was invited to identify 
or submit evidence supportive of his claim.  He was told that VA 
would make reasonable efforts to assist him in obtaining relevant 
evidence.

 A letter dated in July 2003 discussed the evidence of record and 
told the Veteran how VA would assist him.  An August 2007 letter 
provided similar information.  It also discussed the manner in 
which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that she was provided with a meaningful opportunity during the 
pendency of her appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examinations were 
conducted during the period in question, and the Board finds that 
the examinations were adequate in that they were performed by 
neutral, skilled providers who accurately recited the Veteran's 
history and discussed the rationale underlying their opinions.  
Moreover, the Board notes that as this appeal concerns the period 
prior to October 20, 2008, an additional, current examination 
would not provide relevant evidence.  The Veteran has not 
otherwise identified any additional evidence or information which 
could be obtained to substantiate the claims.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Factual Background

Service connection for a bilateral foot condition was denied in a 
December 1994 rating decision.  In a November 2002 rating 
decision, the RO granted service connection for degenerative 
arthritis of the bilateral ankles and assigned an evaluation of 
10 percent each, effective July 23, 2002.  The RO explained that 
service connection had been established as secondary to 
degenerative joint disease of the lumbar spine.  The Veteran 
filed a timely notice of disagreement, placing the issues in 
appellate status.  In a March 2005 decision, the RO determined 
that service connection had actually been warranted on a direct 
basis, and established an effective date of August 1, 1994.  In 
July 2009 the RO granted a 30 percent rating for each ankle, 
effective October 20, 2008.  In an August 2009 statement, the 
Veteran indicated that he accepted the 30 percent evaluations.  
As such, the Board has characterized the issues as stated on the 
title page, and will focus on the period prior to October 20, 
2008.

Treatment records from an Army hospital reflect arthritis of the 
feet/ankles as an ongoing problem.  The Veteran was noted to use 
anti-inflammatory medication.  



A July 2002 record produced by J.R.S., M.D. indicates the 
Veteran's report of recent worsening of his ankle disability.  
Physical examination revealed well-preserved longitudinal arches 
with full subtalar and forefoot motion.  Ankle motion was 
extremely limited bilaterally.  There was very little 
dorsiflexion and very little plantar flexion associated with pain 
and mild crepitation.  X-rays revealed significant joint space 
narrowing and spurring.  Dr. S. suggested that the Veteran was a 
candidate for ankle replacement and referred the Veteran to a 
provider who could perform the procedure.  

A September 2002 record by J.S.G., M.D. indicates that he 
discussed ankle arthroplasty with the Veteran.  He noted that the 
Veteran wished to proceed with total ankle replacement.  

  On VA examination in October 2002, the examiner noted that the 
Veteran took Celebrex and that he was being considered for ankle 
replacement.  The Veteran endorsed pain, stiffness, and lack of 
endurance.  Physical examination revealed good passive and active 
range of motion and no objective evidence of painful motion, 
edema, instability, or weakness.  No skin or vascular changes 
were noted.  The diagnoses were degenerative osteoarthritis of 
both ankles by X-ray and chronic bilateral ankle disorder.  

A July 2003 CT scan revealed moderate tibiotalar and mild 
posterior subtalar degenerative joint disease of the left ankle.

An additional VA examination was carried out in August 2004.  The 
Veteran reported increased pain with prolonged walking or 
standing.  He noted that uneven surfaces caused his ankles to 
give way and that he could wear only very expensive shoes that 
provided ankle support.  He indicated that he took Celebrex at 
higher than prescribed doses in effort to alleviate his pain.  He 
endorsed flare-ups of severe ankle pain and swelling at least 10 
times per month, and that they lasted one to two days.  On 
physical examination, the Veteran's gait was wide but steady.  
The examiner noted that he was extremely guarded with respect to 
his ankles.  The Veteran could rise somewhat on his heels with 
some support and had difficulty doing a full squat due to 
increased pain.  Inspection of the ankles revealed no edema or 
swelling.  There was a moderate amount of crepitus and popping.  
Dorsiflexion was from zero to 15 degrees and plantar flexion was 
from zero to 30 degrees.  The examiner noted that the moderate 
limitation was due to pain.  There was some laxity and weakness.  
There was no varus or valgus angulation of the os calcis.  
Repetitive motion was productive of increased muscle fatigue and 
weakness bilaterally, but no additional limitation of  motion.  
The diagnosis was degenerative osteoarthritis of the ankles 
bilaterally.

A February 2005 record from Dr. G. notes that a CT scan revealed 
severe arthritis.  An Arizona brace was prescribed.

A January 2007 letter from C.L.B., M.D. indicates that the 
Veteran  had been referred for consideration of total ankle 
arthroplasty.

A May 2007 statement by an Army physician indicates that the 
Veteran had severe disabling degenerative joint disease of both 
ankles.  He noted that the Veteran had seen several specialists 
in the civilian community and through VA, and that joint 
replacement had been recommended.  

During a May 2007 Board hearing, the Veteran testified that his 
ankle disability had impacted his employment.  He noted that he 
was unable to pick up his feet to walk because of his ankle 
disability, and that as a result he shuffled rather than walked.  
He stated that he was unable to participate in recreational 
activities that he had previously enjoyed.  He indicated that he 
could move his ankles but that it was painful.  He stated that he 
was in constant pain.

A VA podiatry record dated in January 2008 reflects the Veteran's 
ankle joints were rigid bilaterally.  X-rays revealed severe 
joint space narrowing with subchondral sclerosis.  The diagnosis 
was severe degenerative joint disease of the bilateral ankles.

At his April 2010 hearing, the Veteran testified that he could 
shop only if he used the motorized cart.  His representative 
asserted that the current 30 percent evaluation should date to 
2002.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether further staged ratings are warranted 
and has assigned such ratings as discussed below.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

For the period in question, from August 1994 to October 2008, the 
Veteran's ankle disability is evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen. 38 C.F.R. § 4.27.

In this case, Diagnostic Code 5010 refers to arthritis due to 
trauma.  Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 degrees 
warrants a 20 percent rating.  A 30 percent rating is warranted 
if the ankylosis is in plantar flexion between 30 and 40 degrees 
or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is warranted if there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5271, a maximum 20 percent rating is 
assignable for marked limitation of motion of the ankle.

For other injuries of the foot, a 10 percent rating contemplates 
a moderate disability; a 20 percent rating contemplates a 
moderately severe disability; and a 30 percent rating 
contemplates a severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Having carefully reviewed the evidence pertaining to this claim, 
the Board has determined that, for the period from August 1, 1994 
to July 18, 2002, the currently assigned 20 percent evaluation is 
appropriate.


With respect to the period from July 19, 2002 to October 19, 
2008, the Board has concluded that the right and left ankle 
disabilities warrant a 30 percent evaluation.  In that regard, 
the Board observes that as early as July 2002, the Veteran was 
noted to have extremely limited motion and that any attempted 
motion was painful.  At that time, the Veteran was referred for a 
consultation regarding joint replacement.  Throughout this  
period, the Veteran complained of extreme pain and stiffness.  
Laxity and weakness were noted, as well as lack of endurance.

As noted, 30 percent rating under the applicable criteria 
contemplates ankylosis in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  The Board 
acknowledges that there was no specific finding of ankylosis.  
However, the evidence consistently discusses the extreme pain and 
stiffness found on examination, and the Veteran was referred in 
2002 and 2007 for consultations with providers qualified to 
perform total joint replacement.  The Veteran was essentially 
unable to move his ankles without severe pain, and consistently 
reported constant pain.  The Board therefore finds that 
functionally, his symptoms more closely approximated ankylosis 
than marked limitation of the ankle.  Accordingly, a 30 percent 
evaluation is warranted.  However, as the record does not 
demonstrate ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion deformity, a 
higher evaluation is not warranted for the period in question.

In reaching its decision, the Board has considered the complete 
history of the disability in question as well as the clinical 
manifestations and the effect the disability may have on the 
earning capacity of the Veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 
(2009).  The functional impairment that can be attributed to 
pain, weakness, limitation of motion, and excess fatigability has 
been taken into account.  DeLuca. The Court has noted that 
section 4.40 recognizes functional loss or a limitation of motion 
and that functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, the 
functional loss due to pain is to be rated at the same level as 
the functional loss where range of motion is impeded.   
Schafrath.



The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.



ORDER

For the period from August 1, 1994 to July 18, 2002, an 
evaluation in excess of 20 percent for degenerative joint disease 
of the right ankle is denied.

For the period from July 19, 2002 to October 20, 2008, a 30 
percent evaluation for degenerative joint disease of the right 
ankle is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

For the period from August 1, 1994 to July 18, 2002, an 
evaluation in excess of 20 percent for degenerative joint disease 
of the left ankle is denied.

For the period from July 19, 2002 to October 20, 2008, a 30 
percent evaluation for degenerative joint disease of the left 
ankle is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


